DETAILED ACTION
                                                  REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 04/26/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”determining, based on a mapping table indicative of one or more other backup operations, that a portion of the primary data associated with a first storage server in the cluster of storage servers was previously backed up as part of a prior server-level backup operation, wherein the cluster-level backup operation is associated the first storage server and at least one other storage server in the cluster of storage servers that is not associated with the prior server-level backup operation; filtering the primary data to exclude the portion of the primary data associated with the first storage server that was previously backed up as part of the prior server-level backup operation; performing the cluster-level backup operation based on the filtered primary data such that the portion of the primary data that was previously backed up as part of the prior server-level backup operation associated with the first storage server is not backed up as part of the cluster-level backup operation; and updating the mapping table to reflect the cluster-level backup operation”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 2-7, 9-14, 16-20 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153